Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s cancellation of Claims 1 and 2 is acknowledged.
Applicant’s arguments, see page 7, filed 23 August 2022, with respect to the rejection of Claim 1 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of Claim 1 under 35 U.S.C. 112(b) has been withdrawn.
Claim 1 was rejected under 35 U.S.C. 112(b) for being indefinite. Applicant has cancelled Claim 1. However, the matter of Claim 1 was incorporated into Claim 6. Applicant has amended the claim language to recite “periodic orientational patterns” instead of “periodic orientational patterns including helical orientational patterns”. Applicant’s amendment has made the claim language not indefinite. Thus, the rejection under 35 U.S.C. 112(b) has been withdrawn.
Applicant’s arguments, see page 8, filed 23 August 2022, with respect to the rejection of Claims 1-2, 11, 14-15, 18, and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of Claims 1-2, 11, 14-15, 18, and 20 under 35 U.S.C. 103 has been withdrawn. 
Claims 1-2 have been cancelled. Claims 11, 14-15, 18, and 20 now depend from Claim 6. Claim 6 is allowable (see below). Thus, the claims depending from Claim 6 are also allowable. Therefore, the rejection of Claims 1-2, 11, 14-15, 18, and 20 under 35 U.S.C. 103 has been withdrawn.
Allowable Subject Matter
Claims 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to Claims 6-20 have places instant claims 6-20 in condition for allowance. Methods of creating orientational patterns in a bulk of photosensitive material are known in the prior art. See, for example, the previously cited reference Yasuda (US 20040240012 A1). However, the use of two coherent, circularly polarized beams having the same circular polarizations converging at an angle of 180±45° to induce helical orientational patterns in a layer of optically recordable and photocrosslinkable material is not known in the prior art prior to the effective filing date of the instant application. Thus, the Applicant’s invention according to Claims 6-20 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737               

/PETER L VAJDA/Primary Examiner, Art Unit 1737            
09/08/2022